Bboyles, C. J.
This was a suit for the breach of a contract of employment, and the only issue raised by the pleadings was whether the plaintiff was discharged by the defendant, the plaintiff contending that he was wrongfully discharged, and the defendant contending that the plaintiff had not been discharged but had voluntarily quit his position. Under these facts it was reversible error for the court to charge as complained of in grounds 4 and 5 of the motion for a new trial. It follows that the court erred in overruling the motion for a new trial.

Judgment reversed.


Luhe and Bloodworth, JJ., concur.

Jones & Jones, for plaintiff. J. F. Hatchett, for defendant.